DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2, 5 and 7 are objected to because of the following informalities:  
Claim 2 recites acronym “HDWRR”. Please also put the spelled-out form in the claim.  
Claim 2 further recites limitation “a receiver buffer of switch”. It seems the limitation should be “a receiver buffer of a switch” instead. Appropriate correction is required.

Claim 5 recites limitation “going to b3.2)” in line 6.  It seems the limitation should be “going to (b3.2)” instead.  
Claim 5 recites limitation “where 3<=i<=7” in line 8.   i should also be limited to be an integer number. 
Claim 7 recites limitation “QueSizeis” in line 18. There should be a space between “Quesize” and “is”. 
Claim 7 recites limitation “p is put into Qt”, “p is discarded” and “the length of p”. Please change “p” to “packet p” for clarity. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites limitation “the priority of a message” and “the service type”. There are insufficient antecedent basis for those limitations. 
Claim 1 further recites “its priority definition”. It’s not clear what “its” refer to. 
Claim 1 further recites limitation “filling a user priority field of IEEE802.1Q label in a message header with a binary value corresponding to its priority”.  It’s not clear what “its priority” refer to, either the determined priority of the message to be sent or any corresponding priority associated with any messages to be sent.  Claim 6 is rejected for the same reasons indicated above. 

Claim 2 recites limitation “scheduling and outputting the packet according to HDWRR scheduling rule”.  The term “HDWRR scheduling rule” is not a common term in the field. It’s not clear what steps are comprised in said “HDWRR scheduling rule”. 
Claim 2 further recites limitation “the corresponding queue” in line 4. There is insufficient antecedent basis for this limitation.
Claim 2 further recites limitation “putting the packet into the corresponding queue according to the priorities”. It’s not clear what “the priorities” refer to. There is a step missing to determine said priorities. 

Claim 3 recites limitation “the output port” in line 5. There is insufficient antecedent basis for this limitation. Claim 3 further recites “the buffer space size”. There is insufficient antecedent basis for this limitation. Claim 7 is rejected for the same reason indicated above.
Claim 3 recites terms “the buffer space of each queue” and “the buffer space size of the output port”. In addition, claim 2, the parent claim of claim 3, use the term “a buffer size”.  It’s not clear whether they all meant the same thing. 
Claim 4 recites limitation “the binary value” in line 3. There is insufficient antecedent basis for this limitation. 
Claim 5 recites limitation “the first packet” and “the head-of-line packet” in line 3 of the claim. There are insufficient antecedent basis for those limitations. Claim 7 is rejected for the same reason indicated above. 
Claim 5 further recites limitation “the Weight Wi”, “the service quantum Xi” and “the value of the counter DCi”, “the actual needs of user”, “the arrival order”. There are insufficient antecedent basis for those limitations. 
Claim 7 recites limitation “the user priority field”, “the corresponding queue” and “the binary value”. There are insufficient antecedent basis for those limitation. 
Claim 7 recites the limitation “the binary value in the field is converted to decimal value t; if t > 7, setting the value of t to 7; if t < 1, setting the value of t to 1, and 2) if PacketSize + QueSize ; PerqueSize, p is put into Qt”.  It’s not clear what happens in the scenario if t = 2. If t =2, the packet should be put into Q2. However, there is no Q2 initialized. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Miao et al (WO 2021/114494), (the mapping is based on the attached translated version). 
Regarding claim 2, Miao teaches a queue scheduling method for a priority scheme, the method comprising: 
(b 1) initializing each queue, and setting a buffer size for each queue (page 20, 4th paragraph: “4 parallel FIFO (First Input First Output) high-speed memories in the memory”); 
(b2) reading a packet from a receive buffer of switch, and putting the packet into the corresponding queue according to the priorities (page 20, 3rd-4th paragraph:  “Determining the priority of the service signal according to the importance of the service signal specifically includes: The bit stream of the signal passes through the cross‐connect switching network components to distinguish four parallel bit stream queues; the four parallel bit stream queues are sorted according to the importance of the service signal to the priority of the service signal”); and 
rd paragraph: “The shaped service signal frame is sent and controlled according to the priority of the service signal”).

Regarding claim 4, Miao further teaches: (b2.1) checking the user priority field of IEEE802.1Q label, and converting the binary value in the field to decimal value t, when a packet p arrives; and 9(b2.2) if t > 7, setting the value of t to 7; if t < 1, setting the value of t to 1; and (b2.3) if PacketSize + QueSize PerqueSize, put p into Qt; otherwise, discarding p; wherein PacketSize is the length of packet p, and QueSize is the current length of Qt (page 20, paragraph 4 and 5: “The bit stream of the signal passes through the cross‐connect switching network components to distinguish four parallel bit stream queues”, “The highest priority queue, the second highest priority queue, medium priority queue and the lowest priority queue are respectively stored in 4 parallel FIFO (First Input First Output) high‐speed memories in the memory” and “The priority levels from high to low are the highest priority, the second highest priority, the medium priority and the lowest priority. The corresponding priority code points in the IEEE 802.1Q‐2005 standard are 5, 4, 2, and 1”, it’s noted that limitation basically putting packet p into a corresponding queue based on its priority; enqueue the packet if there is enough room which is inherent in the queue system).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Miao et al (WO 2021/114494), (mapping based on attached translated version), in view of Kasztenny et al (US 9,065,763). 
Regarding claim 1, Miao teaches a method for dividing communication services in smart substation into different priorities, the method comprising: 
(a1) determining the priority of a message to be sent according to the service type and its priority definition; wherein the communication services comprise trip message, state change message, sampled value message, device status message, time synchronization message, and file transfer message; the corresponding priority is respectively defined as 7, 6, 5, 4, 3, 1 (page 20: 3rd paragraph: “Determining the priority of the service signal according to the importance of the service signal specifically includes”; “GOOSE and SV signals have the highest priority 5, IEEE1588V2 signals have
the second highest priority 4, SNTP signals have medium priority 2, and MMS signals have the lowest priority 1”; it’s noted that the different messages are divided into 4 different priorities based on the importance of the messages; also see table 1 of the original prior art, it disclosed priority 7 and 6); and 
(a2) filling a user priority field of IEEE802.1Q label in a message header with a binary value corresponding to its priority (page 21, 2rd paragraph: “highest priority of the business signal in the wind farm regulation network is 5 (that is, the priority code point in the 802.1Q header field in the IEEE802.1p MAC layer frame is Priority Code Point, which is abbreviated as PCP "101").
Miao doesn’t explicitly teach the trip message and state change message. 
Kasztenny teaches the trip message (Col 14, lines 55-68, it’s a message comprised an alarm signal which could be triggered by a trip sensor or intrusion sensor) and state change message (col 8, lines 22-25). 


Regarding claim 6, Miao teaches a sending module for being integrated into a terminal equipment of a smart substation, the sending module comprising a processing unit and a sending unit, wherein: 
the processing unit is configured to determine the priority of a message to be sent according to the service type and its priority definition; wherein the communication services comprise trip message, state change message, sampled value message, device status message, time synchronization message, and file transfer message; the corresponding priority is respectively defined as 7, 6, 5, 4, 3, 1 (page 20: 3rd paragraph: “Determining the priority of the service signal according to the importance of the service signal specifically includes”; “GOOSE and SV signals have the highest priority 5, IEEE1588V2 signals have
the second highest priority 4, SNTP signals have medium priority 2, and MMS signals have the lowest priority 1”; it’s noted that the different messages are divided into 4 different priorities based on the importance of the messages; also see table 1 of the original prior art, it disclosed priority 7 and 6); and 
(a2) filling a user priority field of IEEE802.1Q label in a message header with a binary value corresponding to its priority (page 21, 2rd paragraph: “highest priority of the business signal in the wind farm regulation network is 5 (that is, the priority code point in the 802.1Q header field in the IEEE802.1p MAC layer frame is Priority Code Point, which is abbreviated as PCP "101"), and send the message (page 1, 3rd paragraph, “the shaped service signal frame is sent and controlled according to the priority of the service signal”). 
Miao doesn’t explicitly teach the trip message and state change message. 
Kasztenny teaches the trip message (Col 14, lines 55-68, it’s a message comprised an alarm signal which could be triggered by a trip sensor or intrusion sensor) and state change message (col 8, lines 22-25). 
. 

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Miao et al (WO 2021/114494), (mapping based on attached translated version), in view of Fan et al (US 6,424,622). 
Regarding claim 3, Miao teaches all of the limitations recited in Claim 2 except that (b1) setting six first in first out (FIFO) queues, and marking each queue as Q1, Q3, Q4, Qs, Q6, Q7 in the order of priority from low to high; the buffer space of each queue PerqueSize = BufferSize/6, where BufferSize represents the buffer space size of the output port. Fan teaches the above limitations (Col 5, lines 29-39, “If all the K output queues are treated equally, to ensure fair-sharing of buffer space B, each queue should be able to access at least B/K buffer memory”). At the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Fan in the system disclosed by Miao for the purpose of fairly treat all incoming service flows by equally divide buffer memory. 

Allowable Subject Matter
Claim 7 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411